Exhibit 10.3 AMENDMENT NO. 1TO THE REGISTRATION RIGHTS AGREEMENT THIS AMENDMENT NO. 1 (this “Amendment”) to that certain Registration Rights Agreement dated February 10, 2016 (the “Registration Rights Agreement”) by and among Offshore Group Investment Limited, an exempted company incorporated with limited liability in the Cayman Islands (the “Company”), and each of the Holders party thereto, is made as of May 9, 2016 by and among the Company and the Holders listed on the signature pages hereto. All capitalized terms used herein and not otherwise defined herein shall have the meanings set forth in the Registration Rights Agreement.
